Claims 6, 8, 13, 15, 20, and 21 have been canceled.  Claims 1-5, 7, 9-12, 14, 16-19, and 22-26 are at issue and are present for examination.
Applicant’s election without traverse of Group I, claims 1-5, 7, 9-12, 16-19, and 22-26, SEQ ID NO:1 with M202L, S255N, and R172Q substitutions as species of first amylase, SEQ ID NO:2 with M9L, R118K, G149A, G182T, D183*, G184*, G186A, N195F, M202L, Y295F, N299Y, E320K, M323T, A339S, E345R, and R458K substitutions as species of second amylase, SEQ ID NO:5 with S3T, V4I, R99E, and V199I substitutions as species of first protease, and SEQ ID NO:4 with G116V, S126L, P172Q, and S128A substitutions as species of second protease in the replies filed on 11/25/20 and 3/29/21 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 11/25/20 and 3/29/21.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9-12, 16-19, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Souter (EP 2100949) in view of Mussman et al. (US 2015/0166939).
Souter teach automatic dishwashing agents comprising a protease and a mixture of two or more low temperature amylases [0024] and [0052].  Preferred low temperature amylases are those of Bacillus sp. 707 and Bacillus DSMZ no. 12649 (i.e. AA560) and variants thereof [0047].  Preferred variants of the Bacillus sp. 707 amylase comprise one or more of the mutations M202L, M202V, M202S, M202T, M202I, M202Q, M202W, S255N and R172Q, with a particularly preferred variant having all of M202L, S255N, and R172Q substitutions [0007] and preferred variants of the AA560 amylase (i.e., SEQ ID NO:2 of both Souter and the instant application) have three or more substitutions selected from positions 9, 26, 149, 182, 186, 202, 257, 295, 299, 323, 339, and 246, deletions of D183 and G184 and all of the substitutions Bacillus alcalophilus PB92 protease of SEQ ID NO:1 of Souter (identical to SEQ ID NO:4 herein) or variants thereof which have at least 70% identity and preferably even greater that 95% identity thereto [0007], and can comprise a mixture of two or more proteases [0039], wherein a particularly preferred variant is SEQ ID NO:1 with G116V, S126L, P172Q, and S128A substitutions [0022].  Souter et al. teach that mixtures of two or more proteases, [0040], two or more amylases [0052] and mixtures of proteases and amylases [0008] all provide enhanced cleaning activity. Souter teach that the automatic dishwashing compositions can further comprise builders [0081], surfactants [0070], polymers [0071], bleaching agents [0088], and other enzymes [0057].  Souter et al. do not teach the use of a protease identical to SEQ ID NO:5 with S3T, V4I, R99E, and V199I substitutions.
Mussuman et al. teach protease variants having improved properties for automatic dishwashing agents comprising proteases and amylases [0007]-[0008] wherein the proteases include particularly that of SEQ ID NO:1 (identical to SEQ ID NO:5 
Therefore, as Souter teach use of proteases having greater than 95% identity to SEQ ID NO:1 therein and the use of a mixture of two or more proteases and Mussman et al. teach a protease variant having 98% identity to SEQ ID NO:1 of Souter which has improved properties for automatic dishwashing comprising proteases and amylases, it would have been obvious to select the protease of Mussman et al. together with a protease such as SEQ ID NO:1 of Souter with G116V, S126L, P172Q, and S128A substitutions for use as the proteases in the compositions of Souter.  With regard to claims 9 and 10, while Souter does not explicitly teach the concentration and ratio of the two amylases in the composition, Souter teach that the composition can comprise from 0.2-10 mg amylase per gram of composition, i.e., .02-1 wt% and a skilled artisan would have found it obvious that where two or more amylases were used as taught by Souter to split this amount between the amylases used in approximately equal ratios.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 9-12, 16-18, and 23-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 7, 8 and 16-20 of US patent 10,323,216.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1-5, 7, 9-12, 16-18, and 23-25 herein and claims 7, 8 and 16-20 of US patent 10,323,216 are all directed to cleaning agents comprising amylases and proteases.  The claims differ in the scope of amylases and proteases and/or the amount of the amylases that may be present in the cleaning agent.  The portion of the specification in US patent 10,323,216 that supports the recited cleaning agents includes agents which comprise at least two amylases, the first being a Bacillus sp. 707 amylase or variants thereof, preferably a variant having M202L, S255N, and R172Q substitutions and the second being an AA560 amylase or a variant thereof, preferably a variant having M9L, R118K, G149A, G182T, D183*, G184*, G186A, N195F, M202L, Y295F, N299Y, E320K, M323T, A339S, E345R, and R458K substitutions and at least two proteases preferably including SEQ ID NO:4 (identical to SEQ ID NO:5 herein) with S3T, V4I, R99E, and V199I substitutions that would anticipate claims 1-5, 7, 9-12, 16-18, and 23-25 herein.  Claims 1-5, 7, 9-12, 16-18, and 23-25 cannot be considered 
Claims 1-5, 7, 9-12, 16-19, and 22-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11, 13, and 16-22 of copending application 15/315,173.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1-5, 7, 9-12, 16-19, and 22-26herein and claims 1-11, 13, and 16-22 of  copending application 15/315,173 are both directed to cleaning agents comprising amylases and proteases.  The claims differ in the scope of amylases and proteases that may be present in the cleaning agent and in the recitation in the copending application that the cleaning agent must comprise both a solid and a liquid component while the claims of the instant application are not so limited in form.  The portion of the specification in copending application 15/315,173 that supports the recited cleaning agents includes agents which comprise at least two amylases and two proteases, the first amylase being a Bacillus sp. 707 amylase or variants thereof, preferably a variant having M202L, S255N, and R172Q substitutions and the second being an AA560 amylase or a variant thereof, preferably a variant having M9L, R118K, G149A, G182T, D183*, G184*, G186A, N195F, M202L, Y295F, N299Y, E320K, M323T, A339S, E345R, and R458K substitutions and at least two proteases preferably including SEQ ID NO:4 (identical to SEQ ID NO:4 herein) with 
provisional nonstatutory double patenting rejection since the patentably indistinct claims have not in fact been patented.
Claims 1-5, 7, 9-12, 16-18, and 23-25 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 16, 17, 19-24, 27-33 and 35 of copending application 16/425,317.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1-5, 7, 9-12, 16-18, and 23-25 herein and claims 16, 17, 19-24, 27-33 and 35 of copending application 16/425,317 are all directed to cleaning agents comprising amylases and proteases.  The claims differ in the scope of amylases and proteases and/or the amount of the amylases that may be present in the cleaning agent.  The portion of the specification in copending application 16/425,317 that supports the recited cleaning agents includes agents which Bacillus sp. 707 amylase or variants thereof, preferably a variant having M202L, S255N, and R172Q substitutions and the second being an AA560 amylase or a variant thereof, preferably a variant having M9L, R118K, G149A, G182T, D183*, G184*, G186A, N195F, M202L, Y295F, N299Y, E320K, M323T, A339S, E345R, and R458K substitutions and at least one protease, preferably a mixture of two proteases preferably including SEQ ID NO:4 (identical to SEQ ID NO:5 herein) with S3T, V4I, R99E, and V199I substitutions, that would anticipate claims 1-5, 9-12, 16-18, and 22-23 herein.  Claims 1-5, 7, 9-12, 16-18, and 23-25 cannot be considered patentably distinct over claims 16, 17, 19-24, 27-33 and 35 of copending application 16/425,317 when there is a specifically recited embodiment that would anticipate claims 1-5, 7, 9-12, 16-18, and 23-25 herein.  Alternatively, claims 1-5, 7, 9-12, 16-18, and 23-25 herein cannot be considered patentably distinct over claims 16, 17, 19-24, 27-33 and 35 of copending application 16/425,317 when there is a specifically disclosed embodiment in the copending application that supports claims 16, 17, 19-24, 27-33 and 35 of that application and falls within the scope of claims 1-5, 7, 9-12, 16-18, and 23-25 herein because it would have been obvious to one having ordinary skill in the art to modify the cleaning agent of claims 16, 17, 19-24, 27-33 and 35 of copending application 16/425,317 by selecting a specifically 
This is a provisional nonstatutory double patenting rejection since the patentably indistinct claims have not in fact been patented.
Claims 22 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 16-20 of US patent 10,323,216 in view of Souter et al. (EP 2100949) or proviosionally rejected over claim 21 of copending application 16/425,317 in view of Souter et al. (EP 2100949). 
As discussed above claims 8 and 16-20 of US patent 10,323,216 and claim 21 of copending application 16/425,317 make obvious the inventions of claims 1-5, 7, 9-12, 16-18, and 23-25 herein but these disclosures do not teach use of a protease of SEQ ID NO:4 herein with G116V, S126L, P172Q, and S128A substitutions.  
Souter teach automatic dishwashing agents comprising a protease and a mixture of two or more low temperature amylases [0024] and [0052].  Preferred low temperature amylases are those of Bacillus sp. 707 and Bacillus DSMZ no. 12649 (i.e. AA560) and variants thereof [0047] as recited in the instant claims.  Bacillus alcalophilus PB92 protease of SEQ ID NO:1 of Souter (identical to SEQ ID NO:4 herein) or variants thereof which have at least 70% identity and preferably even greater that 95% identity thereto [0007], and can comprise a mixture of two or more proteases [0039], wherein a particularly preferred variant is SEQ ID NO:1 with G116V, S126L, P172Q, and S128A substitutions [0022].  
Therefore, it would have been obvious to one of ordinary skill in the art to use the particularly disclosed protease of Souter in the automatic dishwashing agents of claims 8 and 16-20 of US patent 10,323,216 or claim 21 of copending application 16/425,317 as Souter teach this as a preferred protease to use in compositions comprising the same amylases and proteases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/REBECCA E PROUTY/Primary Examiner, Art Unit 1652